               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


United States of America,

                       Plaintiff,    Case No. 18-20315

v.                                   Judith E. Levy
                                     United States District Judge
Keith Kennedy (D-3),                 Elizabeth A. Stafford
                                     Magistrate Judge
                     Defendant.
________________________________/


       ORDER TEMPORARILY REVOKING DETENTION

     On March 11, 2020 Magistrate Judge David Grand detained

Defendant Keith Kennedy subject to a bond review hearing before Judge

Judith Levy. (See ECF No. 71.) Judge Grand detained Defendant due to

several violations of his pretrial release conditions, including the

following: failing several drug screens, failing to report to pretrial

services, failing to report to inpatient substance abuse treatment, and

failing to report for a bond review hearing. (See id.; ECF No. 58.) On

March 26, 2020, the Court conducted a bond reviewing hearing of

Defendant’s confinement at the Saginaw County Jail. The hearing took
place telephonically due to federal, state, and court stay-at-home

directives in response to the COVID-19 pandemic.

     The Court is authorized to revisit the Magistrate Judge’s order

pursuant to 18 U.S.C. § 3145(b). As set forth below, the Court finds that

it is necessary to temporarily release Defendant, pursuant to 18 U.S.C. §

3142(i)(4), see infra pg. 8, for two reasons. First, under the facts of this

case, the danger posed to Defendant in the Saginaw County Jail by the

COVID-19 pandemic constitutes an independent compelling reason to

temporarily release him from custody. Second, temporary release is

necessary for Defendant to prepare his pre-sentencing defense.

BACKGROUND

     On March 22, 2020, the Governor of Michigan issued the following

statement: “The novel coronavirus (COVID-19) is a respiratory disease

that can result in serious illness or death. It is caused by a new strain of

coronavirus not previously identified in humans and easily spread from

person to person. There is currently no approved vaccine or antiviral

treatment for this disease.” Executive Order, No. 2020-20 (Mar. 22,

2020).




                                     2
     Since March 11, 2020, the date of Defendant’s hearing before

Magistrate Judge Grand, the exceptionally dangerous nature of the

COVID-19 pandemic has become apparent. On March 10, 2020, the

Governor of Michigan announced the state’s first two cases of COVID-19

and simultaneously declared a State of Emergency. Executive Order, No.

2020-4 (Mar. 10, 2020). The number of new cases is growing

exponentially. As of March 27, 2020, that number is now at 3,657

confirmed cases and 92 known related deaths. See Coronavirus,

Michigan.Gov,        https://www.michigan.gov/coronavirus/0,9753,7-406-

98163-520743--,00.html. COVID-19 has a high risk of transmission, and

the number and rate of confirmed cases indicate broad community

spread. Executive Order, No. 2020-20 (Mar. 22, 2020). Indeed, as of

March 27, 2020, Michigan jails are attempting to lower their detained

populations “as officials scramble to remove people thought to be at high

risk of contracting the coronavirus, but little risk to the general public if

they were not behind bars.” James David Dickson, Jail populations

plunge in Metro Detroit as coronavirus spreads, Detroit News (March 27,

2020),            https://www.detroitnews.com/story/news/local/macomb-




                                     3
county/2020/03/27/jail-populations-plunge-metro-detroit-coronavirus-

spreads/2914358001/. Defendant’s case fits this description.

     On March 23, 2020, the Centers for Disease Control and Prevention

(CDC) acknowledged that correctional and detention facilities “present[]

unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff, and visitors.” Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional

and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html     [Hereinafter     “CDC

Guidance 3/23/2020”]. Specifically, the CDC noted that many detention

conditions create a heightened risk of danger to detainees. These include:

low capacity for patient volume, insufficient quarantine space,

insufficient on-site medical staff, highly congregational environments,

inability of most patients to leave the facility, and limited ability of

incarcerated/detained persons to exercise effective disease prevention

measures (e.g., social distancing and frequent handwashing). Id.

     The CDC recommended that all correctional facilities take

preventative measures, including: ensuring an adequate supply of


                                    4
hygiene and medical supplies, allowing for alcohol-based sanitizer

throughout facilities, providing no-cost soap to all inmates for frequent

handwashing, cleaning and disinfecting frequently touched surfaces

several times per day, performing pre-intake screening and temperature

checks for all new entrants, increasing space between all detained

persons to at least six feet, staggering meals, and having healthcare staff

perform regular rounds. Id. Even if all of the CDC’s interim

recommendations are followed, and this record suggests that they are

not, the Court is concerned that such measures will prove insufficient to

stem deadly outbreaks. See, e.g., New York City Board of Correction Calls

for City to Begin Releasing People From Jail as Part of Public Health

Response to COVID-19, N.Y.C. Bd. of Corr. (Mar. 17, 2020),

https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-

%20Board%20of%20Correction%20Statement%20re%20Release.pdf

(arguing that, despite the “heroic work” of Department of Correction and

Correctional Health Services staff “to prevent the transmission of

COVID-19 in the jails and maintain safe and humane operations, the

City must drastically reduce the number of people in jail right now and

limit new admissions to exceptional circumstances”). Indeed, on March


                                    5
26, 2020, Attorney General Barr issued a separate directive ordering the

Director of the Bureau of Prisons to “prioritiz[e] home confinement as

appropriate in response to the COVID-19 pandemic . . . to protect the

health and safety of BOP personnel and the people in our custody.”

Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic, Att’y Gen. (Mar. 26, 2020).

      Research shows that prisoners and jail inmates are more likely

than the general population to report experiencing infectious diseases,

indicating that these individuals face a heightened risk during this

pandemic.1 Laura M. Maruschak et al., Medical Problems of State and

Federal Prisoners and Jail Inmates, 2011-12, U.S. Department of Justice,

Bureau              of           Justice             Statistics,            (2016),

https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.

      By way of example, Michigan prisons are beginning to prepare

“contingency plans” for extreme outbreaks, but the evidence suggests

that it is only a matter of time before a deadly outbreak occurs for which


      1 As of March 26, 2020, there have been fourteen confirmed cases of a Michigan
prisoner testing positive for COVID-19, up from one case on March 24, 2020. Gus
Burns, Michigan prisons prep for possibility of coronavirus outbreak among inmate
population,     M-Live      (Mar.    26,    2020),     https://www.mlive.com/public-
interest/2020/03/michigan-prisons-prep-for-possibility-of-coronavirus-spread-among-
inmate-population.html.
                                         6
the prison system is woefully unprepared. See id. ([The Michigan

Department of Corrections spokesperson] “said administrators haven’t

projected how many inmates might eventually contract the highly

contagious virus, and he didn’t immediately know how much quarantine

space is available throughout the prison network.”) Because many

individuals infected with COVID-19 do not display symptoms, the virus

will almost certainly be present in jails and prisons before cases are

formally identified.

     During the March 26 hearing, Defendant credibly testified that he

has conditions which render him particularly vulnerable to COVID-19.

Defendant, who was audibly ill with congestion and who coughed

intermittently throughout the call, testified that he is exhibiting flu-like

symptoms. Defendant also credibly testified that Saginaw County Jail

has not been treating his underlying conditions or his flu-like symptoms.

He testified that, prior to detainment, he was on high blood pressure

medication, thyroid medication, and blood sugar medication. Despite

these conditions and symptoms, Defendant testified that he was not

being provided with these medications, not having his blood pressure

taken regularly, not having his thyroid tested, not having his


                                     7
temperature taken regularly, and unable to access to tissues into which

he could sneeze or cough.2 Defendant also testified that the detainees had

no access to hand sanitizer and were instead provided with a small bar

of soap once a week.

LAW AND ANALYSIS

      Where a detention order has been issued, the Court is permitted to

issue a “subsequent order” temporarily releasing an individual in custody

“to the extent that the judicial officer determines such release to be

necessary for the preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i)(4). While the language of §

3142(i)(4) appears under the heading “Release or detention of a

defendant pending trial,” this provision applies to Defendant even though

he has pled guilty and is thus pending sentencing rather than trial. The

language specifies that the Court may permit temporary release “by

subsequent order.” Id. The Court’s current directive is a “subsequent

order,” issued subsequent to a prior detainment order under 18 U.S.C. §

3142.3 United States v. Thornton, 787 F.2d 594, 594 (6th Cir. 1986) (Table



      2 Defendant did testify that the detainees had access to toilet paper.
      3The Court notes that typical post-plea releases involve a finding “by clear and
convincing evidence that the person is not likely to flee or pose a danger to the safety
                                           8
decision) (suggesting that a district court could temporarily release a

detainee pursuant to § 3142(i)(4) by subsequent order even after a prior

order holding that the detainee was a flight risk or a risk to public safety);

United States v. Dante Stephens, No. 15-cr-0095, 2020 WL 1295155, *3

(S.D.N.Y. Mar. 19, 2020) (holding that 18 U.S.C. § 3142(i)(4) constitutes

a “separate statutory ground” for post-conviction release).




of any other person or the community.” 18 U.S.C. § 3143(a)(1). However, it is
unnecessary for the Court to make a finding under 18 U.S.C. § 3143, because the
Court is releasing Defendant pursuant to the independent statutory ground 18 U.S.C.
§ 3142(i)(4). Nevertheless, the Court finds, by clear and convincing evidence based on
Defendant’s actions and testimony, that Defendant would not pose a danger to the
safety of any other person or to the community. The Court notes that Defendant
testified under oath about his concern for his aging parents and his desire to remain
at home, in quarantine, to support them. Defendant was solemn, thoughtful, and
responsive to the Court’s questions and concerns. Defendant does not have a violent
history. The Court found Defendant to be a credible witness when discussing his
health and treatment at Saginaw County Jail, his willingness to cooperate with
Probation, and his motivation for staying at home once released.
        The Court also notes that any § 3143(a)(1) considerations would need to
account for the restricted flight possibilities presented by the current COVID-19
pandemic, as well as “balance the public health safety risk posed by the continued
incarceration of [] defendants in crowded correctional facilities with any community
safety risk posed by a defendant’s release.” See Karr v. State, No. A-13630, 2020 WL
1456469, *3 (Alaska Ct. App. Mar. 24, 2020); see also Matter of Extradition of Toledo
Manrique, No. 19-71055, 2020 WL 1307109, *1 (N.D. Cal. Mar. 19, 2020) (“This [flight
risk] problem has to a certain extent been mitigated by the existing pandemic. The
Court’s concern was that Toledo would flee the country, but international travel is
hard now. Travel bans are in place . . .”)
                                          9
     For the reasons below, the Court finds that temporary pretrial

release is necessary for the compelling reason that it will protect

Defendant, the prison population, and the wider community during the

COVID-19 pandemic, and also that pretrial release is necessary for the

preparation of Defendant’s pre-sentencing defense.

     Section 3142(i) does not define “compelling reason,” and the Sixth

Circuit has yet to interpret this statutory language. However, as courts

across the country have begun to recognize, the global health crisis posed

by COVID-19 necessitates informed, speedy, and preemptive action to

reduce the risk of infection, illness, and death to prisoners and prison

officials alike. See Xochihua-Jaimes v. Barr, No. 18-71460, ECF No. 53

(9th Cir. Mar. 23, 2020) (sua sponte ordering release of non-citizen from

immigration detention center “[i]n light of the rapidly escalating public

health crisis, which public health authorities predict will especially

impact immigration detention centers.”); United States v. Perez, No. 19-

cr-00297, ECF No. 62 (S.D.N.Y. Mar. 19, 2020) (finding that the

defendant’s heightened risk to COVID-19 complications constitutes a

compelling reason for release under § 3142(i)); United States v. Barkman,

No. 19-cr-0052, 2020 U.S. Dist. LEXIS 45628, at *11 (D. Nev. Mar. 17,


                                   10
2020) (granting emergency relief amending probation order to delay

confinement for thirty days because of risk of infection to both Defendant

and others in jail). Under any possible interpretation of Section 3142(i)’s

language, current events and Defendant’s particular vulnerability to the

disease constitute a compelling reason for release under § 3142(i).

     Even if Defendant did not have a heightened susceptibility to

COVID-19, the public health crisis—and its impact on Defendant’s

ability to present a defense—nonetheless satisfies § 3142(i). Saginaw

County Jail has suspended on-site visitation “due to coronavirus

concerns.” Brianna Owczarzak, MDOC halts visits to MI prisons due to

coronavirus          concerns            (March         13,           2020),

https://www.wnem.com/news/mdoc-halts-visits-to-mi-prisons-due-to-

coronavirus-concerns/article_cbb094ea-6530-11ea-8dcc-

6f67de338459.html.     The Federal Bureau of Prisons and Michigan

Department of Corrections have also broadly suspended on-site visits in

light of coronavirus concerns. See Federal Bureau of Prisons, Federal

Bureau        of       Prisons        COVID-19         Action         Plan,

https://www.bop.gov/resources/news/20200313_covid-19.jsp (explaining

the nationwide suspension and noting that “case-by-case accommodation


                                    11
will be accomplished at the local level”); Michigan Department of

Corrections, MDOC Halts All Visits at State Prisons (Mar. 13, 2020),

https://www.michigan.gov/coronavirus/0,9753,7-406-98163-521571--

,00.html.

     Defendant and his attorney, Mr. Kinney, testified specifically to

their difficulty in conducting attorney-client communications under

current conditions. Defendant testified that his attorney was able to call

him, but unable to visit him to prepare for this hearing. Mr. Kinney

additionally testified that, though he was able to speak by phone with his

client, he was unable to receive assurances from the facility that the calls

were private. Mr. Kinney noted that he was “not comfortable that [he and

Defendant] could actually talk about anything over the phone,” because

“there’s certain things that I don’t want him to say” without a guarantee

of attorney-client privacy.

     These communication difficulties are endemic to confinement

during the current pandemic and, under the facts of this case, further

support Defendant’s release under § 3142(i). Defendant has an upcoming

bond review hearing on June 4, 2020 and an upcoming sentencing

hearing on July 28, 2020. (ECF Nos. 75, 76.) Release is necessary in order

                                    12
to allow Defendant to adequately prepare and consult with defense

counsel for these proceedings. See Stephens, 2020 WL 1295155 at *5

(holding that Defendant’s inability to communicate regularly and

effectively with counsel in light of BOP’s visitation policies satisfied

requirements for release under § 3142(i)).

     The United States argues that release is improper here because it

was unaware of any known COVID-19 cases at Saginaw County Jail.

However, this argument fails to address the facts of the current global

public health crisis—particularly as Michigan prisons are beginning to

see exponential spread of the disease. See Burns, supra. The seemingly

preemptive nature of Defendant’s release renders it no less necessary or

compelling. To the contrary—as the above background makes clear—

waiting for either Defendant to have a confirmed case of COVID-19, or

for there to be a major outbreak in Defendant’s facility, would render

meaningless this request for release. Such a failure to act could have

devastating consequences for Defendant and would create serious

medical and security challenges to the existing prison population and the

wider community.

CONCLUSION

                                   13
     Defendant has set forth compelling reasons for his temporary

release amidst this growing public health emergency. Accordingly,

Defendant is immediately released pursuant to the conditions set forth

in the bond documents, with the additional modification that Defendant

is to self-quarantine for 14 days as discussed during the hearing.

     The Court will revisit this Order in four months.

     IT IS SO ORDERED.

Dated: March 27, 2020                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 27, 2020.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                   14
